DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 1
	In line 4 recited “a plurality of shafts fixed on a second end” [emphasis added] is unclear where the second end is located and is unclear where the plurality of shaft are supposed to be fixed to the second end of the tube or exhaust tip, thus it’s unclear what structure corresponds to the second end.  Further terminology “second” is inconsistent since there has been no mention of first end in the claim. 
In Reference to Claim 2-6
	Claim are rejected due to their dependency on rejected claim 1 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 62-93115 to JP Reference in view of US 4,408,675 to Keller.
In Reference to Claim 1
JP, see Fig.2 and 3 discloses:
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)]
    PNG
    media_image1.png
    666
    699
    media_image1.png
    Greyscale


[AltContent: textbox (A)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    678
    714
    media_image2.png
    Greyscale


	an exhaust tube 21; 
	an exhaust tip 22 slidably mounted to the exhaust tube, the exhaust tip having a plurality of extension shafts (4, A) fixed on a second end; and 
	an exhaust tip retract module (4, 5) positioned on the exhaust tube circumscribing an outer surface, the exhaust tip retract module having an actuator (6 or 9)  driving a gear 5 that engages one or more of the extension shafts (4, A).  
Jp does not disclose:
	The exhaust tube 21 mounted to an underbody of the vehicle
Keller discloses, in Fig.1, discloses exhaust tube 16 and tail pipe 44 is mounted to an underbody 10 of the vehicle.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to have the exhaust system of JP mounted to the underbody, combine the teachings of Keller with JP, since this would enable the practitioner of the primary reference to practice the advantage mounting the exhaust system in a underbody space, see col. 1 line 12-15.

In Reference to Claim 2
Jp Modified discloses:
	The actuator 9 further comprises an electric motor that actuates the gear via a shaft 11 with a coupler 10, see Fig.3 of JP.

In Reference to Claim 3
Jp Modified discloses:
[AltContent: textbox (A)][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    666
    699
    media_image1.png
    Greyscale

	wherein the plurality of extension shafts (A) is parallel to a central axis (B) of the exhaust tube 21.  
In Reference to Claim 4
Jp Modified discloses:
	one of the extension shafts 4 further comprises a plurality of ridges on an external surface that engage with the gear 5.  
In Reference to Claim 5
Jp Modified discloses:
	The exhaust tip 22 is adapted to slide along the exhaust tube 21 within a threshold beyond an end of the exhaust tube, see Fig.2-3.  

In Reference to Claim 6
Jp Modified discloses:
	Wherein rotation of the gear 5 in the exhaust tip retract module causes a forward and backward movement of the plurality of extension shafts, such that the exhaust tip either retracts or extends, see Fig.2 or 3.  
In Reference to Claim 7
Jp Modified discloses:
	The exhaust tip 22 receives torque via a rack and pinion mechanism (4 and 5 act as a rack and pinion mechanism).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 62-93115 to JP Reference in view of US 4,408,675 to Keller as applied to claim 1 and further in view of US 2011/0272613 to Watanuki et al. (Watanuki).
In Reference to Claim 8
JP reference does not disclose:
	The extension shafts A are supported by smooth bearings.  
Watanuki discloses a shaft 4 which is supported by a smooth bearing 3 which supports the shaft, see paragraph [0033] and Fig.1.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to have bearing supporting shaft, combine the teachings of Watanuki with JP reference, since this would enable the practitioner of the primary reference to practice the advantage of enabling rotation and transfer of rotational torque without friction.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 9-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
	Furthermore, the prior art of record does not teach “a surrounding housing enclosing an actuator coupled to the exhaust tip and further enclosing a smooth support bearing for each of the plurality of extension shafts, the housing further enclosing a rack-and-pinion connection between the actuator and at least one of the extension shafts.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9; 
The prior art of record does not teach “rotating an actuator shaft to extend extendible shafts mounted to the exhaust tip, the extendible shafts positioned parallel to a central axis of the exhaust tip” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17; 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746